PER CURIAM.
We accepted Krajewski v. State, 597 So.2d 814 (Fla. 4th DCA1992), for review because of its holding that the objective entrapment defense as explained in Cruz v. State, 465 So.2d 516 (Fla.), cert. denied, 473 U.S. 905, 105 S.Ct. 3527, 87 L.Ed.2d 652 (1985), is still viable. This holding conflicts with State v. Munoz, 586 So.2d 515 (Fla. 1st DCA1991), review granted, 598 So.2d 77 (Fla.1992), which held that section 777.201, Florida Statutes (1987), abolished the objective entrapment test. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const.
The resolution of the conflict will be of no benefit to Krajewski because the district court properly affirmed the trial judge’s conclusion that no objective entrapment occurred. Krajewski would like for this finding to be reversed, but, unfortunately for him, the record supports the conclusion of the district court on this issue. This Court will resolve the conflict in Munoz, and, because Krajewski is entitled to no relief regardless of our resolution of the issue, we approve the results of the decision under review.
It is so ordered.
BARKETT, C.J., and OVERTON, McDonald, shaw, grimes, kogan and HARDING, JJ., concur.